DETAILED ACTION 
The amendment submitted on February 15, 2021 has been entered.  Claims 1-19 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  This communication includes at least one new ground of rejection that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement (IDS), so this action is non-final.  Note also that this application has been reassigned to the present examiner whose contact information may be found at the end of this action.  
The present application is being examined under the pre-AIA  first-to-invent provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
The requirements for a species election in the actions mailed on March 8, 2019 and September 24, 2018 are hereby withdrawn.  
Withdrawn Rejections 
The objection to claim 19 for a minor informality is withdrawn in view of the corrective amendment.  
The rejection of claims 1-8 and 10-19 under pre-AIA  35 U.S.C. 103(a) as being unpatenta-ble over Juergens, Dompeling, Norman, and Fischli is withdrawn because the examiner finds applicant’s arguments (see, generally, applicant’s Remarks, submitted February 15, 2021, at pp. 7-32, as well as the Rule 132 Declaration submitted on the same day) to be persuasive.  
New Grounds for Rejection Claim Rejections – 35 USC § 112 
The following is a quotation of pre-AIA  35 U.S.C. 112, second and fourth paragraphs:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  
Claims 11-13 and 15-17 are rejected under both pre-AIA  35 U.S.C. 112, second para-graph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, as well as under pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form.  It appears that these claims merely recite the outcome of the therapy already recited in claim 1.  Rather than defining a clear-cut indication of the scope of the subject matter covered by these dependent claims, they only state a problem evidently solved by the method of the independent claim or a result obtained thereby in such a manner that one of ordinary skill in the art cannot know from the claim terms how the subject matter of these dependent claims is materially different from the method of claim 1.  See MPEP 2173.05(g).  It is unclear what specific manipulation, transformation, or process—other than the steps already recited in claim 1—that one must perform in order to meet the limitations of claims 19-22.  Applicant is reminded that a functional limitation “in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2111.04.  Claims 19-22 appear to be of identical scope as claim 1, so they are improper under 35 U.S.C. 112, fourth paragraph.  Furthermore, it is unclear whether Juergens, discussed below, meets the limitations of these claims, so they are indefinite under section 112, second paragraph.  
Claim Rejections – 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claims 1-10 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Juergens (Respir. Med. 97(3):250-56 (2003)), and claims 11-13 and 15-19 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over the same reference.  
Juergens (cited in applicant’s IDS) discloses (see “Study subjects” at pp. 251-52) a method of treating patients with “bronchial asthma,” which is a type of bronchopulmonary disorder, by administering 1,8-cineol “in small gut-soluble capsules” (p. 252) that are commercially available as “Soledum™ capsules” (p. 251; see the discussion of “Soledum™ capsules” as a preferred embodiment in applicant’s own specification at p. 18, ll. 19-33) “at a daily dosage of 3 x 200 mg” 
Claims 11-13 and 15-19 recite several functional limitations that appear to represent the inventor’s discovery of a mechanism of action by which the treatment discussed in Juergens operates.  The discovery, however, of a previously unappreciated property of a prior art treat-ment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer.  The claiming of a new function or unknown property that is inherently present in the prior art, although not necessarily specifically disclosed therein, does not make the instant claims patentable.  See MPEP 2112(I).  Mere recognition of such latent properties in the prior art does not render nonobvious an otherwise known invention.  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  The fact that the inventor has apparently recognized another advantage that would flow natu-rally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  “The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”  See MPEP 2145(II).  


“wherein the combination therapeutic serves for the synergis-tic enhancement of the activity of the at least one topically administered inhalative respiratory therapeutic in the treat-ment of respiratory disorders” (claim 11) 
“wherein the combination therapeutic serves for reducing the dose of a topically administered inhalative respiratory thera-peutic in the treatment of respiratory disorders” (claim 12) 
“wherein the combination therapeutic serves for reducing the dose of a topically administered inhalative respiratory thera-peutic in the prophylactic or therapeutic treatment of respira-tory disorders” (claim 13) 
“wherein the dose of the topically administered inhalative respiratory therapeutic is reduced due to the combined admin-istration of the monoterpene 1,8-cineol” (claim 15) 
“wherein the activity of the at least one topically administered inhalative respiratory therapeutic is enhanced due to the com-bined administration of the monoterpene 1,8-cineol” (claim 16) 
“wherein the anti-inflammatory or antioxidative activity of topically administered corticosteroids is enhanced due to the combined administration of the monoterpene 1,8-cineol” (claim 17) 
“thereby reducing the dose of the topically administered inhalative respiratory therapeutic due to the combined admin-istration of the monoterpene 1,8-cineol and thereby enhancing the activity of the topically administered inhalative respiratory therapeutic due to the combined administration of the mono-terpene 1,8-cineol” (claims 18-19) 
Note that the foregoing limitations do not require the artisan to do anything in particular, they merely state the intended result of the method steps that are otherwise positively recited.  The examiner nevertheless has substantial and compelling reasons for concluding that these limita-tions are inherent in the teachings of Juergens.  This is because the reference discloses treating the same disease (bronchial asthma) with the same oral drug (Soledum™ capsules) and the same inhaled drug (beclomethasone, flunisolide, and so forth), so it is a reasonable conclusion that the outcomes listed above would necessarily occur.  

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/termainaldisclaimer.  
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 15/211,046 in view of Juergens.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See, e.g., claim 1 (submitted January 4, 2021), which claims a method of enhancing the efficiency of treating a respiratory disorder comprising administering 1,8-cineol and a topically adminis-tered respiratory therapeutic, albeit in combination with another systemic active compound, and thereby enhancing the efficiency of treating and so forth.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628